            Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              USDC SDNY
                                                                           DOCUMENT
GABINO GENAO,                                                              ELECTRONICALLY FILED
                                                                           DOC #:
                                 Plaintiff,                                DATE FILED: 

                         -against-

CITY OF NEW YORK; THE NYC DEPT. OF
CORRECTION; DOC COMMISSIONER; OSIU
DEPT. SANCHEZ; OSIU DEPT. GUIDY; OSIU
DEPT. WARDEN SMALLS; MDC CIB MICHAEL
EVERSON; MDC SECURITY CAPT. HERNANDEZ;                               20-CV-4872 (MKV)
SUFFOLK COUNTY HEARING OFFICER
YASCONE, BADGE # 1276; IG OFFICER SUFFOLK                          ORDER OF SERVICE
COUNTY ANTHONY GERMANO, BADGE # 1057,
ALSO KNOWN AS MR. G.; IG OFFICER SUFFOLK
COUNTY BERTOLLI, ALSO KNOWN AS MR. B.;
LT. JANE DOE, SUFFOLK COUNTY; OSIU CHIEF
STOKES; WARDEN SHERMA DUNBAR; DOC
BUREAU CHIEF; CYNTHIA BRANN,
COMMISSIONER OF DOC; PEGGY JOSEPH, OSIU
DEPT.; SCOC,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff, currently incarcerated in the Manhattan Detention Center (MDC), brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was

detained in MDC and then Defendants retaliated against Plaintiff and transferred him to the

Suffolk County Jail. Plaintiff alleges that his rights were violated while he was detained in the

Suffolk County Jail, and upon his return to MDC, Defendants again violated his rights. By order

dated July 9, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). 1


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 2 of 14




                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

                                                   2
          Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 3 of 14




U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                           DISCUSSION

A.      Eleventh Amendment

        Plaintiff’s claims against the New York State Commission of Correction (SCOC) must be

dismissed. “[A]s a general rule, state governments may not be sued in federal court unless they

have waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the SCOC are

therefore barred by the Eleventh Amendment and are dismissed.

B.      NYC Dept. of Correction (DOC)

        Plaintiff’s claims against the DOC must also be dismissed because an agency of the City

of New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“All actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City

of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited

from suing a municipal agency.”).




                                                  3
         Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 4 of 14




C.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York;

OSIU Dept. Sanchez; OSIU Dept. Guidy; OSIU Dept. Warden Smalls; MDC CIB Michael

Everson; MDC Security Capt. Hernandez, OSIU Chief Stokes; Warden Sherma Dunbar; DOC

Bureau Chief; Cynthia Brann, Commissioner of DOC; and Peggy Joseph, OSIU Dept., waive

service of summons.

D.     Service on Suffolk County Hearing Officer Yascone, Badge # 1276; IG Officer
       Suffolk County Anthony Germano, Badge # 1057, also known as Mr. G.; IG Officer
       Suffolk County Bertolli, also known as Mr. B.

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service



                                                   4
           Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 5 of 14




automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Suffolk County Hearing Officer

Yascone, Badge # 1276; IG Officer Suffolk County Anthony Germano, Badge # 1057, also

known as Mr. G.; IG Officer Suffolk County Bertolli, also known as Mr. B., through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these Defendants.

E.     Jane Doe Defendant

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the Suffolk County Sheriff’s Office to identify Lt. Jane Doe,

Suffolk County. It is therefore ordered that the Suffolk County Attorney, who is the attorney for

and agent of the Suffolk County Sheriff’s Office, must ascertain the identity and badge number

of Lt. Jane Doe, Suffolk County, whom Plaintiff seeks to sue here and the address where she may

be served. The Suffolk County Attorney must provide this information to Plaintiff and the Court

within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the Jane Doe Defendant. The second amended complaint will replace, not

supplement, the original complaint. A second amended complaint form that Plaintiff should

complete is attached to this order. Once Plaintiff has filed a second amended complaint, the

Court will screen the second amended complaint and, if necessary, issue an order directing the



                                                  5
            Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 6 of 14




Clerk of Court to complete the USM-285 form with the address for the named Jane Doe

Defendants and deliver all documents necessary to effect service to the U.S. Marshals Service.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

F.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.2

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff’s claims against SCOC and the NYC Dept. of Correction.

See 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).

        The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York; OSIU Dept. Sanchez; OSIU Dept. Guidy; OSIU Dept.

Warden Smalls; MDC CIB Michael Everson; MDC Security Capt. Hernandez, OSIU Chief




        2
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  6
         Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 7 of 14




Stokes; Warden Sherma Dunbar; DOC Bureau Chief; Cynthia Brann, Commissioner of DOC;

and Peggy Joseph, OSIU Dept., waive service of summons.

       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Suffolk County Hearing Officer Yascone, Badge # 1276; IG Officer Suffolk

County Anthony Germano, Badge # 1057, also known as Mr. G.; IG Officer Suffolk County

Bertolli, also known as Mr. B., and deliver all documents necessary to effect service to the U.S.

Marshals Service.

       The Clerk of Court is directed to mail a copy of this order and the complaint to the

Suffolk County Attorney at: 100 Veterans Memorial Highway, Hauppauge, New York 11788.

       A Second Amended Complaint form is attached to this order.

       Local Civil Rule 33.2 applies to this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:)HEUXDU\
          New York, New York

                                                           MARY
                                                           MA ARY KAY AY Y VYSKOCIL
                                                                           VYSKO K C IL
                                                                                 KO
                                                           United
                                                           Unnit e States
                                                              ited         District
                                                                   Statees District
                                                                                 ctt Judge




                                                 7
Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 8 of 14




            DEFENDANTS AND SERVICE ADDRESSES


    Suffolk County Hearing Officer Yascone, Badge # 1276
    c/o Riverhead Correctional Facility
    100 Center Drive South
    Riverhead, New York 11901

    IG Officer Suffolk County Anthony Germano, Badge # 1057,
    also known as Mr. G.
    c/o Riverhead Correctional Facility
    100 Center Drive South
    Riverhead, New York 11901

    IG Officer Suffolk County Bertolli, also known as Mr. B.
    c/o Riverhead Correctional Facility
    100 Center Drive South
    Riverhead, New York 11901
          Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 9 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
        Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 10 of 14




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
        Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 11 of 14




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 12 of 14




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 13 of 14




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:20-cv-04872-MKV Document 19 Filed 02/08/21 Page 14 of 14




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
